      Case 1-17-46968-ess             Doc 392       Filed 03/19/20     Entered 03/19/20 18:33:01




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:

G.A.F. SEELIG, INC.,                                                 Chapter 11

                                    Debtor.                          Case No. 17-46968-ess
------------------------------------------------------------x




         MEMORANDUM DECISION ON LOCAL 584 PENSION TRUST FUND’S
           MOTION TO DISMISS THIS CHAPTER 11 BANKRUPTCY CASE


Appearances:

 Nazar Khodorovsky, Esq.                                   Jae W. Chun, Esq.
 Office of the United States Trustee                       Friedman & Anspach
 U.S. Federal Office Building                              1500 Broadway
 201 Varick Street (Suite 1006)                            New York, NY 10036
 New York, NY 10014                                            Attorneys for Local 584 Pension
    Trial Attorney for the                                     Trust Fund
    United States Trustee

 Michael L. Moskowitz, Esq.                                Gabriel Del Virginia, Esq.
 Weltman & Moskowitz, LLP                                  The Law Offices of Gabriel Del Virginia
 270 Madison Avenue (Suite 1400)                           30 Wall Street-12th Floor,
 New York, NY 10016                                        New York, NY 10005
    Attorneys for Debtor                                      Attorneys for Rodney Seelig and
    G.A.F. Seelig, Inc.                                       Wendy Seelig


 Richard Howard, Esq.
 Adrienne Woods, Esq.
 Meltzer Lippe Goldstein & Breitstone, LLP
 190 Willis Avenue
 Mineola, NY 11501
    Attorneys for Debtor
    G.A.F. Seelig, Inc.


March 19, 2020
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




HONORABLE ELIZABETH S. STONG
UNITED STATES BANKRUPTCY JUDGE

                                           Introduction

        G.A.F. Seelig, Inc. (“G.A.F.”), a major regional distributor of dairy products, filed this

Chapter 11 bankruptcy case on December 30, 2017. At the time of filing, the company was in

dire financial straits, and it sought bankruptcy protection and the opportunity to reorganize in

order to address its debts, including a large liability owed to Local 584 Pension Trust Fund (the

“Pension Fund”), a multi-employer benefit fund that provides pension and retirement benefits to

employees, retirees, and their dependents, as well as obligations owed to Rodney Seelig,

G.A.F.’s President and 90 percent owner. G.A.F. hoped to proceed with a prompt sale of its

business operations through this bankruptcy case to another company in the dairy industry.

        But it did not work out that way. Instead, at this stage in this Chapter 11 case, a number

of questions have been raised by the Pension Fund, G.A.F., Mr. Seelig, and others, under both

bankruptcy and non-bankruptcy law. Significant interests are at stake, and the interplay of the

Bankruptcy Code, ERISA, and other statutes is implicated. Objections to claims have been

asserted by G.A.F. and the Pension Fund. Stay relief has been requested by the Pension Fund, so

that it can pursue its ERISA claim in the federal district court, not the bankruptcy court.

        Before any of those questions is ripe for decision, this Court considers a threshold

question – whether G.A.F.’s Chapter 11 bankruptcy case is a bad faith filing triggering the

consequences of Bankruptcy Code Section 1112(b), including conversion or dismissal. The

Pension Fund argues that dismissal of G.A.F.’s bankruptcy case is appropriate because G.A.F.

filed this case in bad faith, with the principal and unlawful purpose of avoiding its withdrawal

liability to the Fund.
     Case 1-17-46968-ess         Doc 392     Filed 03/19/20      Entered 03/19/20 18:33:01




                                     This Motion To Dismiss

       On February 16, 2018, the Pension Fund filed a Motion to Dismiss or, in the alternative,

to Lift the Automatic Stay. The Pension Fund filed several documents in support of the relief

sought in the Motion to Dismiss, including six memoranda of law. And G.A.F., in turn, has filed

several documents in opposition to the dismissal of this case and other relief sought in this

motion, including four memoranda of law. G.A.F. also joined in an affirmation in opposition to

the Motion to Dismiss filed by Esbenshade Inc., one of its creditors. The issues presented in the

motion have been addressed by the parties and the Court over a period of time in a series of

filings, case conferences, and hearings, and the record and context of the motion has grown and

evolved as this bankruptcy case has progressed. Over this same period, the parties have worked

diligently to see if a consensual resolution of these matters could be reached.

       On July 2, 2019, following a series of conferences and hearings on the motion and related

issues, and in the interests of fair and efficient case management, the Court directed the parties to

submit memoranda addressing, as a threshold matter, the question of whether this case should be

dismissed as a bad faith filing under the Bankruptcy Code.

       On August 2, 2019, the Pension Fund filed a consolidated memorandum of law in support

of its motion to dismiss, arguing that G.A.F.’s bankruptcy case should be dismissed for cause

under Bankruptcy Code Section 1112(b) as a bad faith filing with the unlawful purpose of

violating Section 4212(c) of the Employee Retirement Income Security Act of 1974 (“ERISA”),

29 U.S.C. § 1392. On August 30, 2019, G.A.F. filed an opposition memorandum of law. And

on September 13, 2019, the Pension Fund filed a reply memorandum of law. The Court held

argument on the Motion to Dismiss on January 24, 2020, at which the parties, by counsel,




                                                  2
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




appeared and were heard, and closed the record. And on March 6, 2020, the Court held a

continued hearing on the motion and reserved decision.

                                            Jurisdiction

       This Court has jurisdiction pursuant to Judiciary Code Sections 157(b)(1) and 1334(b),

and the Standing Order of Reference dated August 28, 1986, as amended by the Order dated

December 5, 2012, of the United States District Court for the Eastern District of New York. In

addition, this Court may adjudicate these claims to final judgment to the extent that they are core

proceedings pursuant to Judiciary Code Section 157(b), and to the extent that they are not core

proceedings, pursuant to Judiciary Code Section 157(c) because the parties have stated their

consent to this Court entering a final judgment. See Wellness Int’l Network, Ltd. v. Sharif, 135 S.

Ct. 1932, 1940 (2015) (holding that in a non-core proceeding, a bankruptcy court may enter final

orders “‘with the consent of all the parties to the proceeding’”) (quoting 28 U.S.C. § 157(c)(2)).

                                            Background

The Parties

       G.A.F. was a family-owned company that engaged in the sale and distribution of fine

foods and dairy products to customers. It provided a wide range of dairy products in New York,

New Jersey, and Connecticut to its customers, and those customers included “over 600 hotels,

fine dining restaurants, corporate fining facilities, hospital, baking manufacturers, the cruise

industry, and other food service providers.” ECF No. 5, Seelig Aff. ¶ 6. According to G.A.F., it

had eighty-six employees, approximately sixty of whom were members of Local 553 of the

International Brotherhood of Teamsters (the “Union”). Seelig Aff. ¶ 8.

       The Pension Fund is “a multi-employer employee benefit fund that is jointly administered

by trustees designated by [the Union] and by sponsoring employers” that “provides pension and



                                                  3
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




retirement benefits to covered employees, retirees, and their dependents.” ECF No. 102-1,

Spinelli Aff. ¶¶ 3-4. The Pension Fund has approximately eleven participating employers, and

they all operate in the milk industry in the greater New York City metropolitan area. Spinelli

Aff. ¶ 7. G.A.F. was a participating employer in the Pension Fund. “There are approximately

445 active employees who are earning pension credits and 1,708 individuals who currently

receive or are entitled to receive pension benefits from the Pension Fund.” Spinelli Aff. ¶ 8. Of

these, sixty formerly were employed by G.A.F. Seelig Aff. ¶ 8.

G.A.F.’s Chapter 11 Bankruptcy Case

        This case has a long history in this Court. On December 30, 2017, G.A.F. filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code. G.A.F. states that as a

result of its financial distress, it determined, in its business judgment, that the value for its

creditors and other stakeholders would be maximized by sale of its assets to a financially viable

purchaser. Seelig Aff. ¶ 16; Opp. ¶ 13.

        Just a few days later, on January 3, 2018, G.A.F. filed a motion seeking an order

authorizing and approving the sale of substantially all of its business operations in a private sale

to Dairyland USA Corporation (“Dairyland”). The proposed sale was to be free and clear of all

liens, claims, and interests, and the proposed purchase price was $2.125 million (the “Sale

Motion”). Of particular consequence here, as part of the sale agreement, G.A.F. and Dairyland

agreed that Dairyland would not assume any liabilities related to “(i) workers’ compensation

matters, (ii) any collective bargaining agreement to which Debtor is or was a party, and (iii) the

funding or underfunding of any multi-employer pension plan to which Debtor is or was a party.”

ECF No. 14, Sale Motion ¶ 4. The sale agreement also provided for the payment of a $400,000

consulting fee to Mr. Seelig, within a year of the sale. Sale Motion Exh. 1 ¶ 30.



                                                   4
        Case 1-17-46968-ess      Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




         On January 25, 2018, after the deadline to object to the Sale Motion had passed, G.A.F.

advised the Court that the terms of the sale to Dairyland changed. Significantly, the proposed

purchase price dropped from $2.125 million to $250,000. See ECF Nos. 59, 72.

         Less than two weeks later, on February 6, 2018, following several conferences among the

parties and the Court, G.A.F. withdrew the Sale Motion, as evidenced by a “So Ordered” entry

on the case docket. And ten days after that, on February 16, 2018, the Pension Fund filed its

motion seeking dismissal of this bankruptcy case or, in the alternative, relief from the automatic

stay.

         As described above, the Pension Fund and G.A.F. address many issues in the context of

that motion, in at least four memoranda in support and three opposition memoranda. From time

to time, and on July 2, 2019, the Court held hearings on G.A.F.’s requests for relief. And as also

described above, at the July 2, 2019 hearing, the Court set a briefing schedule for the parties to

file consolidated memoranda and supporting documents addressing the threshold question of

whether this bankruptcy case should be dismissed as a bad faith filing.

         On August 2, 2019, the Pension Fund filed the Consolidated Memoranda. G.A.F. filed its

opposition to the Consolidated Memoranda on August 30, 2019. And on September 13, 2019,

the Pension Fund filed a reply to the Opposition.

         And as noted above, on January 24, 2020, the Court heard argument on the Pension

Fund’s Motion to Dismiss, at which the Pension Fund, G.A.F, and the United States Trustee

appeared and were heard, and the Court closed the record. On March 6, 2020, the Court held a

continued hearing on the motion and reserved decision.

G.A.F.’s Arguments as to Its Financial Condition Prior to Filing for Bankruptcy




                                                 5
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




        One piece of the picture presented by this record is G.A.F.’s financial condition at the

time that it filed for bankruptcy. When this case was filed, G.A.F. stated that its annual sales

ranged between $40 million and $50 million per year, with a gross revenue of $43,176,177 in

2016. Seelig Aff. ¶ 10. G.A.F. projected that its gross revenue would rise to approximately

$51.5 million in 2017. Seelig Aff. ¶ 10 n. 1.

        G.A.F. states that from 2013 to 2017, despite its substantial gross annual revenue, its

profits were modest. As G.A.F. explains, “[f]or the five (5) years prior to December 30, 2017 . .

. [G.A.F.]’s operating results could be termed marginal at best. During this time, [G.A.F.]

produced a profit of less than 1/3 of one percent; put more succinctly, during this period [G.A.F.]

lost money.” Opp. Exh. B ¶ 4. G.A.F. attributes its low profit margin to the loss of several

clients due to the high level of competition in the dairy industry and an increase in its expenses

and liabilities.

        In particular, G.A.F. states that in 2017, it lost several important clients, including Blue

Apron, Hilton Hotels, and Starwood Hotels. Further, G.A.F. states that despite signing a new

contract with Queensboro Farm Products, Inc. (“Queensboro”) in 2017, which increased its

prospective gross revenue, the contract yielded a low profit margin. According to G.A.F., the

contract with Queensboro was labor-intensive, and a major departure from its regular distribution

business, as evidenced by a $73,000 drop in gross profit despite an estimated $7 million increase

in sales revenue that year. Opp. Exh. B ¶ 7.

        Additionally, G.A.F. argues that it its liabilities significantly increased in 2017. It states

that beginning in August 2017, it was required to make monthly payments in the amount of

$12,600, as the result of a settlement entered into with the New York State Insurance Fund (the

“NYSIF”). Seelig Aff. ¶ 14. According to G.A.F., these monthly payments were in addition to



                                                   6
     Case 1-17-46968-ess         Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




its NYSIF insurance premiums, which increased from $610,000 to $1.6 million for the 2016-17

year. Opp. Exh. B ¶¶ 5-6. G.A.F. also notes that it was required to make a $4,095 monthly

payment to the New York State Workers’ Compensation Board pursuant to a settlement

agreement entered into in 2013. Seelig Aff. ¶ 15 n. 2. Finally, as a participating employer in the

Pension Fund, G.A.F. was required to make monthly contributions to the Pension Fund on behalf

of its covered employees. As a result, G.A.F. states that in 2017 it operated with a gross profit

margin of only nineteen percent, which was significantly below its 2013 gross profit margin of

twenty-seven percent.

G.A.F.’s Current Financial Condition

       Another piece of the picture is G.A.F.’s present situation. G.A.F. is no longer operating.

It states that as of February 2020, it had $3,145,438.65 in its debtor-in-possession bank account,

principally from the sale of certain assets and the collection of accounts receivable.

       The record shows that some 106 claims have been filed by creditors, and these claims

total $8,711,336.26. Certain claims are of particular note. The Pension Fund has filed two

claims to collect G.A.F.’s withdrawal liability totaling $3,107,088, as consequence of its

withdrawal from the Pension Fund (the “Pension Fund Claims”). In addition, Mr. Seelig,

G.A.F.’s principal and former President, has filed two claims as a creditor. One is for $470,500

for his unpaid wages from 2014 through 2017. And the other is for $995,568, for funds that he

advanced on behalf of G.A.F. pursuant to a letter of credit. These two claims total $1,466,068.

The Pension Fund’s Arguments in Support of Dismissal

       The Pension Fund argues that dismissal for cause under Bankruptcy Code Section

1112(b) is warranted because, in substance, this case was filed in bad faith in order to permit

G.A.F. to avoid payment of its withdrawal liability from the Pension Fund. It points to ERISA



                                                 7
     Case 1-17-46968-ess          Doc 392       Filed 03/19/20      Entered 03/19/20 18:33:01




Section 4212, which provides that “[i]f a principal purpose of any transaction is to evade or

avoid [withdrawal] liability . . . [then] . . . liability shall be determined and collected . . . without

regard to such transaction.” 29 U.S.C. § 1392(c).

        The Pension Fund argues that three events in this case meet the requirement of a

“transaction” to “avoid” withdrawal liability by G.A.F. under ERISA Section 4212. These are

first, the “transaction” evidenced by the reduction of the sale price to be paid by Dairyland from

$2.125 million to $250,000; second, the “series of transactions” reflected in G.A.F.’s objection to

the Pension Fund’s Claims and dilution of the unsecured claims by Mr. Seelig’s large claims;

and third, the proposed “transaction” of confirming a Chapter 11 plan.

        The Pension Fund argues that the proposed sale of G.A.F.’s business is a “transaction”

with the principal purpose of avoiding withdrawal liability for purposes of ERISA Section 4212.

The Pension Fund further argues that the dramatic drop in the price to be paid, from $2.125

million to $250,000, demonstrates G.A.F.’s intent to avoid its withdrawal liability in several

ways. It asserts that G.A.F. knew that the reduced sale price would eliminate any recovery by

the Pension Fund because the sum would be consumed by claims with a higher priority,

including inflated administrative expenses, other priority claims, and the NYSIF claim.

        At oral argument, the Pension Fund argued that G.A.F. knew that the reduced sale price

would eliminate any recovery by the Pension Fund, because the sum was insufficient to cover the

withdrawal liability and the workers’ compensation liability, yet G.A.F. moved forward with the

sale in order to avoid paying those amounts.

        The Pension Fund also argues that the reduced sale price of $250,000 simply is not

adequate consideration for the sale of a 150-year-old business with over 600 customers and

annual sales ranging between $40 and $50 million. Finally, the Pension Fund argues that the



                                                    8
     Case 1-17-46968-ess          Doc 392         Filed 03/19/20   Entered 03/19/20 18:33:01




timing of the reduction in the sale price demonstrates G.A.F.’s intent to avoid its withdrawal

liability because it shows that G.A.F. waited to lower the price until no other potential bidders

were interested in purchasing G.A.F.’s assets, and then waited again until after the deadline to

object to the sale had passed to announce the reduction.

        The Pension Fund also argues that after the sale to Dairyland fell through, G.A.F.

attempted to avoid its withdrawal liability in an additional way that amounts to a “transaction”

under ERISA Section 4212, by objecting to the Pension Fund’s claim. Consolidated Memoranda

¶¶ 112, 116. The Pension Fund states that G.A.F. is attempting to avoid its withdrawal liability

by claiming that the company has no value and, therefore, its calculated withdrawal liability

under ERISA Section 4225(a) amounts to zero. And the Pension Fund argues that G.A.F. diluted

the unsecured claims with Mr. Seelig’s meritless claims, because Mr. Seelig and G.A.F. are the

same entity. The Pension Fund argues that Mr. Seelig only filed his claims after the proposed

sale fell through, and he would no longer be receiving a $400,000 consultation fee by Dairyland.

The Pension Fund contrasts G.A.F.’s objection to its claim with G.A.F.’s determination not to

object to the large claims asserted by Mr. Seelig, its principal. This failure to object to Mr.

Seelig’s claims, the Pension Fund argues, reveals G.A.F.’s bad faith and demonstrates that it is

not acting in the best interests of the estate.

        Finally, the Pension Fund argues that dismissal under Section 1112(b) is warranted

because G.A.F. has proposed a Chapter 11 plan that cannot be confirmed, and this too amounts

to a “transaction” under ERISA Section 4212. It notes that Section 1129(a)(3) prohibits the

Court from confirming a plan that is “not proposed in good faith and that is forbidden by law.”

As a consequence, the Pension Fund urges, ERISA Section 4212(c) forbids G.A.F. from filing

for bankruptcy protection with the “principal purpose” to “avoid” its withdrawal liability, and



                                                     9
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




any Chapter 11 plan that G.A.F. might propose violates the law and cannot be confirmed.

Consolidated Memoranda ¶ 121. For these same reasons, the Pension Fund argues that G.A.F.’s

Chapter 11 plan is “forbidden by law” and cannot be confirmed Bankruptcy Code Section

1129(a)(3) because ERISA Section 4212 permits the Pension Fund immediately to collect on the

withdrawal liability.

G.A.F.’s Opposition

        G.A.F. disputes that it filed its bankruptcy case with the intention of evading or avoiding

its obligations to the Pension Fund. It argues that its sale negotiations with Dairyland were

prompted by its financial distress. And it asserts that at every stage in this bankruptcy case, it

has acted in its fiduciary role to maximize distributions to all of the creditors of the estate.

        G.A.F. disputes that it somehow engineered the dramatic drop in the sale price from

$2.125 million to $250,000. It states that this reduction was not a tactic, and that “[i]t was

[Dairyland], not [G.A.F.], that lowered its offering price for Debtor’s assets.” Opp. ¶ 2. And it

states that the market, not G.A.F., determined that $250,000 was the best offer available. G.A.F.

states that the value of its business declined precipitously after it lost many of its customers,

because its value was tied to those relationships – not to physical assets such as a building or

equipment. G.A.F. also argues that its situation reflects the conditions in the dairy industry more

generally, and notes that “many dairies suffered profitability issues as a result of a decrease in

consumption of dairy products over the last decade leading to a stark decrease in the number of

dairies in New York State and elsewhere.” Opp. ¶ 16.

        Next, G.A.F. argues that the Pension Fund has not identified any specific

misrepresentation that it made in its objections to the Pension Fund’s claims. It states that filing

an objection to the Pension Fund’s Claims is not indicative of a desire to deprive the Pension



                                                  10
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




Fund of anything to which it is lawfully entitled. Rather, G.A.F. argues, it has an obligation to

all of its creditors to object to any claim that is “incorrect, overstated, or erroneous.” Opp. ¶ 3.

G.A.F. argues that its counsel reviewed the Pension Fund Claims and “determined [that it] had a

fiduciary duty to object to Pension Fund’s [Claims], which were significantly overstated at best

and most likely valueless.” Opp. ¶ 18. Similarly, G.A.F. asserts that its counsel reviewed Mr.

Seelig’s claims and supporting documentation and determined that it had no basis to object to

Mr. Seelig’s claims. According to G.A.F., Mr. Seelig filed timely proofs of claims, seeking

repayment of legitimate and unobjectionable expenses that he incurred in the form of unpaid

wages and payments on a letter of credit. G.A.F. argues that in making these determinations, it is

acting in the interest of the Debtor, not in the interests of Mr. Seelig. And it also notes that while

Mr. Seelig is an insider, he is also a private individual and a creditor, represented by his own

counsel, with the right to file claims to be paid.

        Finally, G.A.F. disputes that it is unable to file a confirmable plan, because “the only bar

to filing a confirmable plan is the resolution of the few outstanding claims objections.” Opp. ¶

19. For all these reasons and more, G.A.F. argues, the Pension Fund has not established that

G.A.F. filed this Chapter 11 bankruptcy case for the principal purpose of evading or avoiding its

withdrawal liability.

                                        The Applicable Law

Bankruptcy Code Section 1112(b)

        Bankruptcy Code Section 1112(b) provides that “on request of a party in interest, and

after notice and a hearing, the court shall convert a case under [chapter 11] to a case under

chapter 7 or dismiss [it], whichever is in the best interests of creditors and the estate,” if the court

determines cause has been established by the movant. 11 U.S.C. § 1112. See In re Babayoff,



                                                     11
     Case 1-17-46968-ess        Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




445 B.R. 64, 76 (Bankr. E.D.N.Y. 2011) (stating that “the movant bears the burden of

establishing cause by a preponderance of the evidence.”).

       If cause exists, then some form of relief is mandatory. As one bankruptcy court

observed:

       the Court must dismiss or convert the case, or appoint an operating trustee
       pursuant to 11 U.S.C. § 1104(a) unless (i) there are “unusual circumstances” that
       would warrant denial of the motion, and (ii) the debtor or any other party in
       interest establishes that there is a reasonable likelihood of plan confirmation and
       justification for and seasonable cure of the grounds giving rise to cause.

In re E. End Dev., LLC, 491 B.R. 633, 641 (Bankr. E.D.N.Y. 2013) (quoting 11 U.S.C. §

1112(b)).

       Section 1112(b)(4) provides a “non-exhaustive” list of examples of cause. In re AAGS

Holdings LLC, 608 B.R. 373, 382 (Bankr. S.D.N.Y. 2019) (citing C-TC 9th Ave. P’shp v. Norton

Co. (In re C-TC 9th Ave. P’shp), 113 F.3d 1304, 1311 (2d Cir. 1997)). In considering a motion

to dismiss, “the court may consider other grounds and use its equitable powers to reach an

appropriate result.” In re AdBrite Corp., 290 B.R. 209, 217 (Bankr. S.D.N.Y. 2003) (citing In re

C-TC 9th Ave. P’shp, 113 F.3d at 1310).

       The determination that a Chapter 11 case has been filed in bad faith leads to serious

consequences. As the Second Circuit has recognized, the filing of a bankruptcy petition in bad

faith is cause for dismissal or conversion, and dismissal may occur in response to a party’s

request or by the court on its own motion. In re C-TC 9th Ave. P’shp, 113 F.3d at 1310 (stating

that a “bankruptcy court may dismiss a bad faith filing on an interested party's motion or sua

sponte.”).

ERISA and Withdrawal Liability




                                                12
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




       Title 29 of the United States Code contains federal labor laws, and governs, among other

things, an employer’s withdrawal liability in a multiemployer defined benefit pension plan under

ERISA and the Multiemployer Pension Plan Amendment Act (the “MPPAA”). 29 U.S.C. §§

1001, et seq. ERISA Section 4201 provides that withdrawal liability is triggered “[i]f an

employer withdraws from a multiemployer plan in a complete withdrawal or a partial

withdrawal,” and in that circumstance, “then the employer is liable to the plan in the amount

determined under this part to be the withdrawal liability.” 29 U.S.C. § 1381(a).

       ERISA Section 4212 provides that “[i]f a principal purpose of any transaction is to evade

or avoid liability under this part, this part shall be applied (and liability shall be determined and

collected) without regard to such transaction.” 29 U.S.C. § 1392(c). The terms “evade or avoid

liability” are not defined by ERISA, and are construed in accordance with their ordinary

meanings. Lopresti v. Pace Press, Inc., 868 F. Supp. 2d 188, 201 (S.D.N.Y. 2012). “In order to

meet its burden, [the Pension Fund] must establish that evading or avoiding withdrawal liability

was a principal purpose of the transaction, as opposed to a minor or subordinate purpose.” Id.

(emphasis in original).

                                             Discussion

       The threshold question presented by this motion is whether G.A.F.’s Chapter 11

bankruptcy case is a bad faith filing triggering the consequences of Bankruptcy Code Section

1112(b), including conversion or dismissal. This calls for the Court to consider whether bad

faith can be established by an ERISA violation; and if so, whether the Pension Fund has shown

that G.A.F. has engaged in a “transaction” with the principal purpose to evade or avoid its

withdrawal liability under ERISA. The Court considers these questions in turn.

Whether Bad Faith Can Be Established by an ERISA Violation



                                                  13
     Case 1-17-46968-ess         Doc 392     Filed 03/19/20      Entered 03/19/20 18:33:01




       The Court first considers whether bad faith can be established by a demonstrated

violation of ERISA. It is a cornerstone of the Bankruptcy Code that a debtor must file a petition

in good faith, and “‘it is well established that bad faith may serve as a ground for dismissal of a

bankruptcy petition.’” In re Hartford & York LLC, No. 13-45563-ESS, 2014 WL 985449, at *3

(Bankr. E.D.N.Y. Mar. 13, 2014) (quoting In re GEL, LLC, 495 B.R. 240, 246 (Bankr. E.D.N.Y.

2012)). As the Fourth Circuit has observed, “a good faith filing requirement is implicit in several

specific provisions of the bankruptcy code, interpreted in light of established policy

considerations underlying the code's provision of bankruptcy protection.” Carolin Corp. v.

Miller, 886 F.2d 693, 698 (4th Cir. 1989).

       But the threshold for a determination of bad faith is high, and “[d]ismissal for bad-faith

filing should ordinarily be restricted to those instances where it can be clearly and convincingly

shown that a debtor filed . . . to accomplish an otherwise unlawful purpose through use of the

Bankruptcy Code.” In re Mill Place Ltd. P’ship, 94 B.R. 139, 141-42 (Bankr. D. Minn. 1988).

       At the outset, the parties do not dispute that ERISA Section 4212 applies to G.A.F.’s

actions in this bankruptcy case. The Court concurs. That is, “bad faith” for purposes of Section

1112(b) may be established by an ERISA violation. Therefore, the only issue before the Court is

whether the Pension Fund has established that in the context of this bankruptcy case, G.A.F.

entered into a “transaction” with the principal purpose or intent to evade or avoid its withdrawal

liability under ERISA. If this showing is made, then G.A.F.’s bankruptcy case was filed or

pursued to accomplish an unlawful purpose, and there is cause to dismiss or convert this case

under Bankruptcy Code Section 1112(b) as a bad faith filing.

       The term “transaction” is not defined by ERISA, and therefore should be construed in

accordance with its ordinary meaning. SUPERVALU, Inc. v. Bd. of Trs. of SW Penn. & W. Md.



                                                 14
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




Area Teamsters & Emp’rs Pension Fund, 500 F.3d 334, 340 (3d Cir. 2007), cert. denied, 552

U.S. 1182 (2009). One court of appeals looked to the dictionary definition of “transaction,” and

observed that “[t]he noun ‘transaction’ means ‘[t]he act of transacting or the fact of being

transacted,’ and the verb ‘transact’ means ‘[t]o do, carry on, or conduct’ or ‘[t]o conduct

business.’” SUPERVALU, Inc., 500 F.3d at 341. (quoting Am. Heritage Dictionary 1899-1900

(3d ed. 1992)).

       In applying Section 4212, several courts have found that an employer’s action was a

“transaction” within the meaning of Section 4212 where the action could be invalidated or

unwound. For example, the Second Circuit determined that a sale of substantially all of the

assets of the withdrawing employer’s business is a “transaction” under ERISA Section 4212.

IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1059 (2d Cir. 1993). See Lopresti, 868

F. Supp. 2d at 201 (finding that the sale of the debtor’s assets is a “transaction” subject to ERISA

Section 4212).

       Other circuits have followed similar paths. The Third Circuit found that the renegotiation

of a collective bargaining agreement to withdrawal liability was a “transaction” for these

purposes. SUPERVALU, Inc., 500 F.3d at 342. In addition, the Sixth Circuit determined that a

parent corporation’s sale of a subsidiary to an underfunded entity, followed by the subsidiary’s

prompt filing for bankruptcy, is a “transaction” subject to Section 4212. Sherwin-Williams Co. v.

N.Y. State Teamsters Conference Pension and Ret. Fund, 158 F.3d 387, 396 (6th Cir. 1998). To

the same effect, the Seventh Circuit determined that a sale of a subsidiary's stock, rather than its

assets, when the sale was found to be structured to avoid withdrawal liability, is a “transaction”

that violated Section 4212. Santa Fe Pac. Corp. v. Cent. States, SE and SW Areas Pension Fund,

22 F.3d 725, 729 (7th Cir. 1994).



                                                 15
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




       At least one court has concluded that an employer’s actions leading up to and during a

bankruptcy case are “transactions” within the meaning of ERISA Section 4212. In Bricklayers

& Trowel Trades Int'l Pension Fund v. Wasco, Inc. (In re Wasco), 551 B.R. 319 (M.D. Tenn.

2015), the district court held that a series of financial transactions entered into by the debtors,

and the debtors’ confirmed Chapter 11 plan, were “transactions” in violation of ERISA. In re

Wasco, 551 B.R. at 337. The court observed that the debtors’ pre-petition transactions included

“pouring vast sums of money into bonuses, additional compensation, additional expense

reimbursement, additional car allowances, insider pension fund payments, and also significant

advances made to allow insiders to acquire [a company] in Kentucky.” In re Wasco, 551 B.R. at

334. As a result, the court concluded that “the Bankruptcy Court erred in confirming the Plan,

which was created by a ‘means forbidden by law,’ and was not ‘proposed in good faith’”.

Wasco, 551 B.R. at 337 (quoting 11 U.S.C. § 1129(a)(3)).

       That is, a “transaction” for purposes of ERISA Section 4212 must be, in substance,

something that has been undertaken or completed, and something that can be invalidated or

unwound. As the Second Circuit observed:

       [T]o calculate and collect liability, "without regard to such transaction," any assets
       that were transferred in order to "evade or avoid liability," as well as the parties to
       whom they were improperly transferred, must be within the reach of the statute.
       Further, to apply the MPPAA "without regard to such transaction," the transferor
       entity must be deemed to be in possession of improperly transferred assets. Those
       assets must therefore be recoverable from the parties to whom they have been
       illegitimately transferred.

IUE AFL-CIO Pension Fund, 9 F.3d at 1056 (quoting 11 U.S.C. § 1129(a)(3)). So, in the

business context, a “transaction” should be more than a business proposal, a term sheet, an offer,

or a negotiating position. Instead, as in IUE AFL-CIO Pension Fund, a transaction may be a sale

of a business’s assets. As in SUPERVALU, it may be the entry into a new collective bargaining



                                                  16
     Case 1-17-46968-ess         Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




agreement. And as in Sherwin-Williams, it may be the sale and subsequent bankruptcy filing of a

subsidiary. Each of these is an event that has been undertaken or completed, and each can be

invalidated or unwound.

       And in the bankruptcy context, a “transaction” similarly should be more than the filing of

a motion, an adversary proceeding, a proposed Chapter 11 plan of reorganization, or an asserted

claim or a claim objection. Each of these is neither more nor less than a step in the progress of

the bankruptcy case, each invites a response, and each comes with notice and an opportunity to

respond before any action is taken by the court. And none of these, standing alone, is an event

that has been undertaken or completed, or something that can be invalidated or unwound. That

is, none of these, without more, is a “transaction” for purposes of ERISA Section 4212.

       The Pension Fund argues that three actions in this case meet the requirement of a

“transaction” to “evade or avoid” withdrawal liability by G.A.F. These are first, the reduction of

the sale price to be paid by Dairyland for G.A.F.’s business from $2.125 million to $250,000;

second, the filing of substantial claims by G.A.F.’s principal Mr. Seelig and the resulting dilution

of the pool of unsecured claims together with G.A.F.’s assertion of objections to the Pension

Fund’s claims; and third, G.A.F.’s proposed “transaction” of confirming a Chapter 11 plan.

       That is, if the Pension Fund demonstrates that any of these circumstances is a

“transaction” that was entered into with the “principal purpose . . . to evade or avoid

[withdrawal] liability,” then the terms of ERISA Section 4212 and Bankruptcy Code Section

1112(b) will point to the conclusion that this Chapter 11 case should be converted to one under

Chapter 7, or dismissed. The Court considers each of those arguments in turn.

Whether the Pension Fund Has Shown that G.A.F. Lowered the Sale Price with the Principal
Purpose To Evade or Avoid Its Withdrawal Liability Under ERISA




                                                 17
     Case 1-17-46968-ess          Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




       The Pension Fund argues that the reduction of the sale price to be paid by Dairyland for

substantially all of G.A.F.’s business operations from $2.125 million to $250,000, is a

“transaction” undertaken by G.A.F. with the principal purpose to evade or avoid its withdrawal

liability to the Pension Fund under ERISA.

       The Court first considers whether the Pension Fund has shown that the reduction in the

sale price amounts to a “transaction” for purposes of ERISA Section 4212. As noted above, a

“transaction” for these purposes must be, in substance, something that has been undertaken or

completed, and something that can be invalidated or unwound.

       Here, the record shows that the G.A.F. and Dairyland entered into an agreement for

Dairyland to purchase substantially all of G.A.F.’s business operations for $2.125 million – and

then, due to the rapid deterioration in G.A.F.’s business, agreed to a substantially reduced sale

price of $250,000.

       But the record does not show, and the Pension Fund does not suggest, that this proposed

transaction – at either the original or the reduced price – was completed. Nor does the record

indicate that there was anything that could be undone or unwound. To the contrary, the proposed

transaction could not proceed without court approval, and even the motion seeking that approval

was ultimately withdrawn by G.A.F. Notably, the Pension Fund has been an active participant at

each step of these proceedings.

       So, as a threshold matter, the Pension Fund has not established that G.A.F.’s proposed

sale of its business operations to Dairyland, and in particular, the drop in the sale price from

$2.125 million to $250,000 is a “transaction” for purposes of ERISA Section 4212.

       The Court next considers whether the Pension Fund has shown that G.A.F.’s proposed

sale of its business operations, and the reduction in the sale price – if somehow that amounts to a



                                                 18
     Case 1-17-46968-ess        Doc 392     Filed 03/19/20     Entered 03/19/20 18:33:01




“transaction” for purposes of ERISA Section 4212 – was undertaken by G.A.F. in order to avoid

its withdrawal liability under ERISA.

       And here too, the record does not show that the steep drop in the sale price to be paid by

Dairyland was somehow engineered by G.A.F. in order to avoid its withdrawal liability under

ERISA. Indeed, and to the contrary, the record points to the fact that nearly from the outset of

this Chapter 11 case, G.A.F. stated that its business continued to deteriorate as a consequence of

the highly competitive conditions in the dairy industry, coupled with a declining demand for

dairy products. The record also shows that these circumstances and the market, not any motive

to avoid withdrawal liability, drove down the price that Dairyland was prepared to pay for

G.A.F.’s business operations.

       In particular, the record shows that G.A.F.’s customer relationships were essential to the

value of its business, and that those relationships were vulnerable to competition because they

are preserved through a series of individual purchase order agreements. As Mr. Seelig stated,

“[i]t is crucial to note that Debtor’s customers do not have long-term supply contracts with

Debtor, but rather manage all their contractual relationships for the supply of goods through a

series of individual purchase orders, such that Debtor’s customers would easily be able to re-

source the products they buy from Debtor.” Seelig Aff. ¶ 11.

       The fragility of G.A.F.’s revenues was also described by Dairyland. Dairyland stated that

G.A.F.’s business would be “irreparably harmed” if the sale did not take place as originally

contemplated. ECF No 77, Letter from Dairyland to the Court dated January 31, 2018

(“Dairyland Letter”). Dairyland stated that in one week “G.A.F. has lost accounts valued at

approximately $10 million of annual revenue, approximately 20% of G.A.F.’s business.”

Dairyland Letter at 1. Additionally, according to Dairyland, G.A.F.’s former sale representatives



                                                19
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




were actively disrupting the remaining customer relationships, and hurting the value of G.A.F.’s

business, with the result that Dairyland would not proceed with the sale transaction if the sale

was delayed any further. None of these facts was effectively contradicted by the Pension Fund.

        These conclusions are consistent with those reached by courts in similar circumstances.

While the Pension Fund argues that after the administrative expenses in this bankruptcy case are

paid, there may be little or no funds remaining to pay the withdrawal liability, this is not the

same as entering into a transaction to avoid that liability. As other courts have acknowledged,

“there is a difference between knowing that the result of the transaction would be that

withdrawal liability would not be paid and designing the transaction with a principal purpose of

achieving this result.” Lopresti, 868 F. Supp. at 204 (citing Teamsters Joint Council No. 83 of

Va. Pension Fund v. Empire Beef Co., No. 08 Civ. 340, 2011 WL 201492, at *3 n.5 (E.D. Va.

Jan. 20, 2011)) (stating that “[a]rguably, eschewing withdrawal liability was merely an incidental

effect – not an actively contemplated purpose – of the Agreement.”).

        In addition, here, the reduction in the sale price affected not only the Pension Fund’s

prospects of a recovery. Instead, it affected – and significantly diminished – the amount that

would be paid to all of G.A.F.’s creditors, including Mr. Seelig, G.A.F.’s principal. It is hard to

see why G.A.F. would deliberately negotiate away the prospect of a substantial recovery for all

of its creditors in order to avoid its liability to the Pension Fund.

        That is, here, the Pension Fund has not established that G.A.F.’s proposed sale of its

business operations to Dairyland, or the reduction in the sale price from $2.125 million to

$250,000, was undertaken by G.A.F. with the principal purpose of avoiding its withdrawal

liability to the Pension Fund.




                                                   20
     Case 1-17-46968-ess         Doc 392     Filed 03/19/20      Entered 03/19/20 18:33:01




Whether the Pension Fund Has Shown that G.A.F. and its Principal Mr. Seelig Filed Claims and
Objected to the Pension Fund Claims with the Principal Purpose To Evade or Avoid Its
Withdrawal Liability Under ERISA

       The Pension Fund argues that G.A.F. and its principal Mr. Seelig have used the claims

process to avoid G.A.F.’s withdrawal liability under ERISA in two ways that amount to

“transactions” under ERISA Section 4212. First, the Pension Fund argues that G.A.F. and Mr.

Seelig diluted the unsecured claims – and the Pension Fund’s prospects of a recovery – by filing

large and baseless claims for unpaid wages of $470,500 and a letter of credit in the amount of

$995,568 that Mr. Seelig extended in connection with a letter of credit transaction. And second,

the Pension Fund argues that G.A.F. has filed unfounded objections to its withdrawal liability

claims. Each of these, the Pension Fund argues, is a “transaction” with the principal purpose to

avoid G.A.F.’s withdrawal liability under ERISA.

       The Court first considers whether the Pension Fund has shown that Mr. Seelig’s filing of

large claims in this bankruptcy case, and G.A.F.’s objections to the Pension Fund’s own claims,

amount to “transactions” for purposes of ERISA Section 4212. That is, the Court must address

whether any of these actions, like the “transactions” that have been identified by other courts, is,

in substance, something that has been undertaken or completed, and something that can be

invalidated or unwound.

       Here, the record shows that Mr. Seelig and G.A.F. took these steps – filing and objecting

to claims – strictly in the context of this Chapter 11 case. Claims and claims objections are part

of the progress of a Chapter 11 case. And indeed, the Pension Fund has objected to Mr. Seelig’s

claims, and responded to G.A.F.’s objection to its own claims. All of these disputes will be

adjudicated on the merits by this Court.




                                                 21
     Case 1-17-46968-ess           Doc 392      Filed 03/19/20      Entered 03/19/20 18:33:01




        At the same time, the record does not show that Mr. Seelig or G.A.F. has accomplished

anything more than to make filings that are routine in the context of a Chapter 11 case, or

undertaken or completed anything that could be invalidated or unwound. If the Pension Fund

succeeds in its objections to Mr. Seelig’s claims, or G.A.F. succeeds in its objections to the

Pension Fund’s claims, then they will be modified accordingly. But the fact of those disputes

and the prospect of payment – or lack of payment – does not turn the parties’ claims and claims

objection process into a “transaction” for purposes of ERISA Section 4212.

        Accordingly, the Pension Fund has not established that Mr. Seelig’s filing of large

unsecured claims, or G.A.F.’s objections to the Pension Fund’s claims, is a “transaction” for

purposes of ERISA Section 4212.

        The Court next considers whether the Pension Fund has shown that Mr. Seelig’s filing of

claims, or G.A.F.’s objections to its claims – if, again, somehow these amount to “transactions”

for purposes of ERISA Section 4212 – were undertaken by G.A.F. and its principal Mr. Seelig in

order to avoid G.A.F.’s withdrawal liability under ERISA.

        Here, the record shows that in G.A.F.’s initial bankruptcy filings, it stated that a private

asset sale was required because it was recently valued at zero dollars in a liquidation scenario by

an independent appraiser. Using this valuation, G.A.F. argued in its objection to the Pension

Fund’s claims that it has no withdrawal liability under ERISA Section 4225(a). G.A.F. argues

that it is acting consistent with its fiduciary duty to all of the creditors to object to claims that it

believes to be overstated. While it is far from clear that G.A.F. will succeed in this argument,

making the argument does not amount to an impermissible purpose to avoid liability to the

Pension Fund.




                                                   22
     Case 1-17-46968-ess          Doc 392     Filed 03/19/20      Entered 03/19/20 18:33:01




       This is consistent with the claims objection process as set forth in the Bankruptcy Code.

Bankruptcy Code Section 502 provides that any party in interest may file an objection to a claim

made by a creditor. 11 U.S.C. § 502(a). If an objection to a claim is made, then after notice and

a hearing, the court “shall determine the amount of such claim . . . and shall allow such claim . .

. except to the extent that such claim is unenforceable against the debtor and property of the

debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

       So, by objecting to the Pension Fund’s claims, G.A.F. does neither more nor less than

follow the steps in the claims objection process as set forth in the Bankruptcy Code. Under both

ERISA and the Bankruptcy Code, a court, not G.A.F., will determine how much is owed. This is

simply not the same as avoiding withdrawal liability – rather, it is a consequence of the

bankruptcy process and the fiduciary duties that G.A.F. owes to all of its creditors.

       That is, the Pension Fund has not shown that a principal purpose of G.A.F.’s objection to

the Pension Fund’s Claims is to evade or avoid withdrawal liability. See Empire Beef, 2011 WL

201492, at *3 (stating that there is no “evade or avoid” liability imposed where “evading

withdrawal liability was merely a collateral purpose” of the transaction in question).

       Viewed another way, here, the record does not show that any of the claimants or

objectors – including claimants Mr. Seelig and the Pension Fund, and objectors G.A.F. and the

Pension Fund – is seeking to be paid more than they are entitled to, or to object on baseless

grounds to the claims that have been filed by others. Filing a proof of claim is a first step for a

creditor in a Chapter 11 case, but it is not the last step. Similarly, filing an objection to a claim

simply frames an issue for the parties to address and the court to decide. While it may be

possible that some kind of wildly overstated claim or utterly unfounded objection could trigger




                                                  23
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




consequences under ERISA Section 4212 and Bankruptcy Code 1112(b), the record before the

Court does not show, or even suggest, that such circumstances are present here.

       Rather, the record shows that Mr. Seelig acted in his capacity as a creditor when he filed

his claims, and G.A.F. acted in its capacity as a fiduciary to all of the creditors when it objected

to the Pension Fund’s Claims. It will be for the Court to determine whether the Pension Fund’s

objections to Mr. Seelig’s claims, and G.A.F.’s objections to the Pension Fund’s claims, are to be

sustained or overruled. But the Pension Fund has not shown that the existence of those claims

and objections in this bankruptcy case amounts to a “transaction” by G.A.F. to avoid its

withdrawal liability under ERISA.

Whether the Pension Fund Has Shown that G.A.F.’S Prospective Chapter 11 Plan Has the
Principal Purpose To Evade or Avoid Its Withdrawal Liability Under ERISA

       The Pension Fund argues that here, just as in In re Wasco, G.A.F.’s prospective Chapter

11 plan is a “transaction” undertaken by G.A.F. with the principal purpose to evade or avoid its

withdrawal to the Pension Fund under ERISA. It argues that by using the bankruptcy process

and this Chapter 11 bankruptcy case to address its withdrawal liability, G.A.F. runs afoul of

ERISA Section 4212(c), and that any prospective plan that does not provide for the Pension Fund

to receive the full amount that it is owed is unlawful. The Pension Fund also notes that under

ERISA Section 4212(c), it should be able to collect the withdrawal liability immediately. As a

consequence, the Pension Fund urges, ERISA Section 4212(c) effectively forbids G.A.F. from

filing for bankruptcy protection with the “principal purpose” to “avoid” its withdrawal liability,

and any Chapter 11 plan that G.A.F. might propose violates the law and cannot be confirmed.

       The Court first considers whether the Pension Fund has shown that G.A.F.’s prospective

Chapter 11 plan amounts to a “transaction” for purposes of ERISA Section 4212. As noted

above, ERISA Section 4212 plainly applies to G.A.F.’s actions in this bankruptcy case. And as

                                                 24
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




the court found in In re Wasco, a debtor’s Chapter 11 plan, and the pre-petition transactions

associated with that plan – including the payment of “bonuses, additional compensation,

additional expense reimbursement, additional car allowances, insider pension fund payments,

and . . . significant advances made to . . . insiders” – can amount to “transactions” that run afoul

of ERISA Section 4212. In re Wasco, 551 B.R. at 334. And this, in turn, can lead to the

conclusion that the Chapter 11 plan “was created by a ‘means forbidden by law,’ and was not

‘proposed in good faith.’” Id. (quoting 11 U.S.C. § 1129(a)(3)).

        But here, the situation is different. The record does not show that G.A.F. has undertaken

the kinds of pre-petition transactions identified by the court in In re Wasco. Nor does the record

show that G.A.F. has confirmed a Chapter 11 plan – or at this stage, even filed a plan – that

could amount to a “transaction” akin to the ones identified in that case. In substance, the Pension

Fund argues that the proposed Chapter 11 plan that G.A.F. has described – but not filed – would

treat it unfairly, and not in accordance with the requirements of either ERISA or the Bankruptcy

Code.

        Here again, the filing of a plan, objections to confirmation, and confirmation of the plan,

are part of the progress of a Chapter 11 case. Any disputes that arise in that context, including

the treatment of the Pension Fund’s claim and whether G.A.F. has proposed the plan in good

faith and not by any means forbidden by law, will be adjudicated on the merits by this Court.

        Accordingly, the Pension Fund has not established that G.A.F.’s prospective Chapter 11

plan is a “transaction” for purposes of ERISA Section 4212.

        The Court next considers whether the Pension Fund has shown that G.A.F.’s prospective

Chapter 11 plan – if somehow this amounts to a “transaction” for purposes of ERISA Section

4212 – was undertaken by G.A.F. in order to avoid G.A.F.’s withdrawal liability under ERISA.



                                                 25
     Case 1-17-46968-ess          Doc 392     Filed 03/19/20      Entered 03/19/20 18:33:01




        Here, the record shows that from the outset of this bankruptcy case, G.A.F. has followed

a path to propose a Chapter 11 plan in response to its financial distress, to realize the value of its

business and to repay its creditors. Initially, G.A.F. proposed to pursue a sale of substantially all

of its business operations. And when that sale could not be competed, G.A.F. moved in the

direction of marshalling the value of its assets through an orderly liquidation of its assets, all for

the benefit of its creditors.

        The Pension Fund does not point to facts that support the conclusion that G.A.F. pursued

any of these paths to a Chapter 11 plan with the goal of paying some creditors, such as Mr.

Seelig, but not others. Nor has the Pension Fund shown that G.A.F. filed or pursued this Chapter

11 case as a means to shield itself from the requirements of ERISA, or to avoid its withdrawal

liability to the Pension Fund.

        That is, here, the Pension Fund has not established that G.A.F.’s proposed Chapter 11

plan was undertaken by G.A.F. with the principal purpose of avoiding its withdrawal liability to

the Pension Fund.

Whether the Pension Fund Has Otherwise Demonstrated Cause for Dismissal under Bankruptcy
Code Section 1112(b)

        Finally, the Court considers the question of whether, under the standards set forth in

Bankruptcy Code Section 1112(b), the Pension Fund’s arguments point to the conclusion that

this bankruptcy case should be dismissed as a bad faith filing.

        The Second Circuit has identified several factors that tend to indicate that a debtor does

not have a genuine intent to reorganize or a reasonable prospect of emerging successfully from

bankruptcy. In re C-TC 9th Ave. P’shp, 113 F.3d at 1311. While this decision arises in the

context of a single asset real estate Chapter 11 bankruptcy case, the analysis may be helpful in

other contexts as well. See, e.g., In re Century/ML Cable Venture, 294 B.R. 9, 22 (Bankr.

                                                  26
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




S.D.N.Y. 2003) (applying C-TC 9th Avenue factors in the context of a cable television network

business). Courts agree that in considering a motion to dismiss, “the court may consider other

grounds and use its equitable powers to reach an appropriate result.” In re AdBrite Corp., 290

B.R. 209, 217 (Bankr. S.D.N.Y. 2003) (citing In re C-TC 9th Ave. P’shp, 113 F.3d at 1310).

       The factors identified by the Second Circuit include:

       (1)     the debtor has only one asset;
       (2)     the debtor has few unsecured creditors whose claims are small in relation
               to those of the secured creditors;
       (3)     the debtor’s one asset is the subject of a foreclosure action as a result of
               arrearages or default on the debt;
       (4)     the debtor’s financial condition is, in essence, a two-party dispute between
               the debtor and secured creditors which can be resolved in the pending state
               foreclosure action;
       (5)     the timing of the debtor’s filing evidences an intent to delay or frustrate
               the legitimate efforts of the debtor’s secured creditors to enforce their
               rights;
       (6)     the debtor has little or no cash flow;
       (7)     the debtor can’t meet current expenses including the payment of personal
               property and real estate taxes; and
       (8)     the debtor has no employees.

In re C-TC 9th Ave. P’shp, 113 F.3d at 1311 (citation omitted).

       These factors guide courts in considering the question of whether a bankruptcy case has

been filed in good faith, and assist courts in assessing the totality of the circumstances.

Depending on the situation, one or another factor may have greater weight, and the number of

factors on one side or the other of the balance is not, standing alone, determinative of the

outcome. The Court considers each of these factors in turn.

Whether G.A.F Has Only One Asset

       The first C-TC 9th Avenue factor is whether G.A.F. has only one asset. Here, the record

shows that at the time this case was filed, G.A.F. engaged in significant business activities in the

sale and distribution of fine foods and dairy products to its customers. G.A.F. had eighty-six



                                                 27
     Case 1-17-46968-ess          Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




employees and its customers included “over 600 hotels, fine dining restaurants, corporate fining

facilities, hospital, baking manufacturers, the cruise industry, and other food service providers.”

Seelig Aff. ¶¶ 6, 8. G.A.F. also had accounts receivable, office furniture, office fixtures, office

equipment, vehicles, machinery, a letter of credit from Mr. Seelig, and intangibles including a

customer list and domain name.

          Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F. Has Few Unsecured Creditors Whose Claims Are Small in Relation to Those of
the Secured Creditors

          The second C-TC 9th Avenue factor is whether G.A.F. has few unsecured creditors, with

claims that are small in relation to the claims of the secured creditors.

          Here, the record shows that 106 proofs of claim have been filed, and that just three of

these claims were filed by a secured creditor amounting to $13,884.60. By contrast, the

remaining proofs of claim, all filed as unsecured claims, total $8,697,451.66.

          Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F.'s One Asset Is the Subject of a Foreclosure Action as a Result of Arrearages or
Default on the Debt

          The third C-TC 9th Avenue factor is whether G.A.F.'s principal asset is the subject of a

foreclosure action as a result of arrearages or default on the debt.

          Here, the record shows that at the time this case was filed, G.A.F. was an operating

business, with many assets – not a single principal asset. The record also shows that at the time

of filing, G.A.F. did not have a significant asset that was the subject of a mortgage foreclosure

action.



                                                  28
     Case 1-17-46968-ess          Doc 392       Filed 03/19/20     Entered 03/19/20 18:33:01




        Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F.'s Financial Condition Is, in Essence, a Two-Party Dispute Between G.A.F. and
Secured Creditors Which Can Be Resolved in a Pending State Foreclosure Action

        The fourth C-TC 9th Avenue factor is whether G.A.F.'s financial situation is, in essence, a

two-party dispute between G.A.F. and secured creditors which can be resolved in a pending

foreclosure action.

        Here, the record shows that G.A.F.s financial condition is a result of many unsecured

creditor claims – more than one hundred of which have been filed – including the Pension

Fund’s Claims. That is, G.A.F.’s bankruptcy case is more than a two-party dispute. And there is

no pending foreclosure action in state court.

        Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether the Timing of G.A.F.’s Filing Evidences an Intent To Delay or Frustrate the Legitimate
Efforts of the Debtor's Secured Creditors To Enforce Their Rights

        The fifth C-TC 9th Avenue factor is whether the timing of G.A.F.'s filing evidences an

intent to delay or frustrate the legitimate efforts of its secured creditors to enforce their rights.

        Here, the record shows that G.A.F. filed this bankruptcy case as a result of its rapidly

deteriorating financial condition, with the goal of accomplishing a sale of substantially all of its

business operations. At the time of filing, it was experiencing declining revenues, declining

profit margins, and increased expenses. Within weeks of filing, in the face of further

deterioration in its business and the loss of many customers, Dairyland substantially reduced the

amount that it was prepared to pay to acquire the business, and G.A.F. withdrew its motion to

approve the sale. Instead, it began the orderly liquidation of its assets.



                                                   29
     Case 1-17-46968-ess         Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




       There can be no doubt that the Pension Fund is frustrated with what it sees as the

diminishing likelihood of a full recovery of G.A.F.’s withdrawal liability owed to it. And to be

sure, there have been delays in the progress of the case. But this is not the same as

circumstances that evidence an intent by G.A.F. to delay or frustrate the efforts of secured

creditors – or any creditor, including the Pension Fund – to enforce its rights, and ultimately, to

be paid.

       Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F. Had Little or No Cash Flow

       The sixth C-TC 9th Avenue factor is whether when it filed this bankruptcy case, G.A.F.

had little or no cash flow.

       Here, as described above, the record shows that when G.A.F. filed this bankruptcy case

its business operations were deteriorating rapidly – with declining revenues and profit margins

and increased expenses. But when this case began, G.A.F. was an operating business, with

significant cash flows from its operations.

       Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F. Cannot Meet Current Expenses Including the Payment of Personal Property and
Real Estate Taxes

       The seventh C-TC 9th Avenue factor is whether G.A.F. cannot meet its current expenses,

including the payment of personal property and real estate taxes.

       Here, as described above, the record shows that at the time this bankruptcy case was

filed, G.A.F. was confronting a range of serious financial challenges. As Mr. Seelig stated,

“[w]ith available funds all but exhausted, Debtor now finds itself in need of the protections

                                                 30
        Case 1-17-46968-ess      Doc 392      Filed 03/19/20     Entered 03/19/20 18:33:01




afforded by the Bankruptcy Code.” Seelig Aff. ¶ 27. But this situation – an operating business

strained to the breaking point by increased expenses and decreased revenue – is not a sign of bad

faith in seeking bankruptcy protection. Rather it is a characteristic, and perhaps even a common

characteristic, of a business that seeks legitimately to reorganize in a Chapter 11 bankruptcy

case.

         Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

Whether G.A.F. Has No Employees.

         The eighth C-TC 9th Avenue factor is whether G.A.F. has any employees

         Here, the record shows that at the time this case was filed, G.A.F. had eighty-six

employees and substantial, though diminishing, business operations.

         Accordingly, this factor does not support the conclusion that G.A.F. filed this bankruptcy

case in bad faith.

                                            Conclusion

         For the reasons set forth herein, the Court concludes that the Pension Fund has not shown

that G.A.F. has entered into a transaction that has the principal purpose of evading or avoiding its

withdrawal liability to the Fund, as addressed in ERISA Section 4212.

         For these same reasons, the Court concludes that the Pension Fund has not shown that

G.A.F. filed this Chapter 11 bankruptcy case in bad faith under Bankruptcy Code Section

1112(b), in order to evade or avoid its withdrawal liability to the Fund under ERISA.




                                                 31
    Case 1-17-46968-ess        Doc 392     Filed 03/19/20    Entered 03/19/20 18:33:01




       For these reasons, and based on the entire record, the Pension Fund’s Motion to Dismiss

is denied. An order in accordance with this Memorandum Decision will be entered

simultaneously herewith.




                                                              ____________________________
 Dated: Brooklyn, New York                                           Elizabeth S. Stong
        March 19, 2020                                        United States Bankruptcy Judge

                                              32
